Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 39-57 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Claim Objections
Claims 39-40, 44-45, and 56 are objected to because of the following informalities:  
Claim 39, line 1 recites “a targeted tissue comprising a tissue of a subject” and the phrase “comprising a tissue” appears to be unnecessary and potentially confusing as to how the targeted tissue “comprises” a tissue. Examiner suggests --a targeted tissue of a subject--.
Claim 40, lines 1-2 recite “to targeted tissue” and Examiner suggests --to the targeted tissue-- to clarify the antecedent basis.
Claim 44, line 1 recites “LED” and Examiner suggests using the associated phrase for the acronym LED --light emitting diode (LED)--.
Claim 45, line 1 recites “targeted tissue a subject” which appears to have omitted the word --of--. Examiner suggests --targeted tissue of a subject--.
Claim 56, line 1 recites “LED” and Examiner suggests using the associated phrase for the acronym LED --light emitting diode (LED)--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 39, line 12 recites “the low friction surface” which lacks antecedent basis.
Claim 39, the penultimate line recites “reduces friction” and it is unclear what this reduction is relative to. What is the baseline friction that has been reduced? 
Claim 44, line 1 recites “The method of claim 30” and this is indefinite because claim 30 has been cancelled. Thus, it is unclear what claim 44 is meant to depend from.
Claim 45, the penultimate line recites “reduces friction” and it is unclear what this reduction is relative to. What is the baseline friction that has been reduced?
The remaining claims are rejected based on their dependence on a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 39, 45, 47-48, 50, and 52-54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ignon et al. (2016/0256671).
Regarding claim 39, Ignon discloses a method for treating a targeted tissue (the skin tissue that is contacted by the device is considered the targeted tissue, see the first sentence of [0010]) comprising a tissue of a subject (using the system in Fig. 6A; see generally [0079], [0082]), comprising: providing an applicator (treatment assembly 600, Fig. 6A) and a negative pressure mechanism (“vacuum source (not shown)” in communication with suction ports/passages 628, V, Fig. 6A; see the first sentence of [0081]) adapted for applying a negative pressure (via suction ports/passages 628, V, Fig. 6A) within the applicator (negative pressure is applied in the ports/passages 628, V, Fig. 6A, and at the distal end of the treatment tip to help draw skin upward, see the last four lines of [0082]), wherein a distal tip (620, Fig. 6A) of the applicator has a perimeter portion (see 1 in annotated Fig. A below. The perimeter portion is the outer wall(s) of the distal tip 620, including the outer portion of the distal tip that will contact the skin, see Fig. 6A) surrounding an aspiration portion (the portion between the outer walls of tip 620, including rollerball 624 and passages 628, see Fig. 6A); wherein the aspiration portion includes a plurality of rolling members (rollerball 624, Fig. 6A; which may be “two or more rollerballs” see the first sentence of [0091]) rotatably located therein (it is a “rollerball” and able to rotate, see the first sentence of [0061]) and at least one aspiration channel (passages 628, Fig. 6A) having at least one open end in the aspiration portion (the distal end of the passage(s) 628 are open to place the distal end of the tip in fluid communication with the vacuum source, see the first sentence of [0081]); contacting the targeted tissue of the tissue with the distal tip of the applicator while maintaining the distal tip against the targeted tissue (see the last sentence of [0082], the distal end of the tip contacts the skin tissue and the suction force helps draw the skin toward the suction. Thus, the tissue targeted by the suction is in contact with the distal tip, and this contact is “maintained” at least momentarily as the skin is suctioned. The claim does not require the contact to be held stationary for any particular amount of time); and applying the negative pressure (the suction may be applied continuously, see the first sentence of [0082]) and moving the distal tip over the targeted tissue (see the last ten lines of [0060] and the last two sentences of [0079], the distal tip is moved over the targeted tissue at least to dispense liquid on the targeted tissue) wherein the low friction surface (the distal tip provides a relatively low friction surface because it is configured to be moved over the skin surface, see the penultimate sentence of [0079]) moving over the targeted tissue causes rotation of the rolling members against tissue (the rollerball(s) 624 are configured to contact and rotate along the skin to help dispense liquid as the device is moved across the skin) and reduces friction between the distal tip and the targeted tissue (the rollerball(s) 624 reduce friction because they are configured to rotate along the skin, between the distal tip and the targeted tissue).

    PNG
    media_image1.png
    202
    353
    media_image1.png
    Greyscale

Annotated Fig. A (from Fig. 6A of Ignon): The perimeter portion (1) is the outer wall(s) of distal tip 620, including the outer portion of the distal tip that will contact the skin. The flow channel (2) is a path along the tapered region 648 between cartridge 640 and leading to roller ball 624.
Regarding claim 45, Ignon discloses a device (system in Fig. 6A) for treating a targeted tissue a subject (the skin tissue that is contacted by the device is considered the targeted tissue, see the first sentence of [0010]), comprising: an applicator treatment assembly 600, Fig. 6A), a negative pressure source (“vacuum source (not shown)” in communication with suction ports/passages 628, V, Fig. 6A; see the first sentence of [0081]); a distal tip (620, Fig. 6A) of the applicator body (600, Fig. 6A) having a perimeter portion (see 1 in annotated Fig. A above. The perimeter portion is the outer wall(s) of the distal tip 620, including the outer portion of the distal tip that will contact the skin, see Fig. 6A) configured for contacting the targeted tissue (the distal-most side of the outer walls of 620 are configured to be pressed against tissue because they are substantially even with the rollerball 624 and because tissue is configured to be drawn up towards passages 628 from suction, see Fig. 6A), wherein the perimeter portion (1) surrounds an aspiration portion (the portion between the outer walls of tip 620, including rollerball 624 and passages 628, see Fig. 6A), wherein the aspiration portion comprises a plurality of rolling members (rollerball 624, Fig. 6A; which may be “two or more rollerballs” see the first sentence of [0091]) rotatably located (it is a “rollerball” and able to rotate, see the first sentence of [0061]) within the distal tip (620, Fig. 6A); and at least one aspiration channel (passages 628, Fig. 6A) in the aspiration portion in communication with the negative pressure source (see the first sentence of [0081]); wherein moving the distal tip over the targeted tissue causes rotation of the plurality of rolling members against tissue (see the last ten lines of [0060] and the last two sentences of [0079], moving the distal tip and rollerball(s) over the targeted tissue will roll the ball along the skin to dispense liquid on the targeted tissue) and reduces friction between the distal tip and the targeted tissue (the rollerball(s) 624 reduce friction because they are configured to rotate along the skin, between the distal tip and the targeted tissue).
Regarding claim 47, Ignon discloses wherein a surface of the distal tip (620, Fig. 6A) has a shape selected from a group of round, oval, rectangular, polygonal and hour-glass shapes (the surface of rollerball 624 is round, see Fig. 6A, and this is part of the distal tip. Additionally, note that the perimeter of the distal tip(s) is round as seen in Figs. 1-8).
Regarding claim 48, Ignon discloses wherein a surface (distal surface) of the perimeter portion has a planar configuration (see Fig. 6A, the distal surface of the tip 620 is shown to be planar).
Regarding claim 50, Ignon discloses wherein the at least one aspiration channel (passages 628, Fig. 6A) is adjacent to at least one of the plurality of rolling members (the passages 628 are adjacent the rollerball(s) 624, see Fig. 6A).
Regarding claim 52, Ignon discloses at least one flow channel (2, see annotated Fig. A above; the flow channel is the path along the tapered portion 648 of cartridge 640, Fig. 6A) in the applicator body (600) having an open end in the distal tip (the tapered portion 648 has an open end at the bottom of vanes/baffles 646 to allow liquid to flow to the rollerball(s) 624, Fig. 6A; see the first three sentences of [0079]).
Regarding claim 53, Ignon discloses wherein the at least one flow channel (2, Fig. A; the path along tapered portion 648, Fig. 6A) is in communication with a fluid source (cartridge 640, Fig. 6A; see the first three sentences of [0079]).
Regarding claim 54, Ignon discloses wherein a surface of the distal tip (620, Fig. 6A) is configured for abrading skin (see the last two sentences of [0065], any embodiment can include a peripheral lip configured to at least partially abrade the skin).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 40-43 are rejected under 35 U.S.C. 103 as being unpatentable over Ignon et al. (2016/0256671) in view of Carava (2004/0073144).
Regarding claim 40, Ignon is silent regarding applying a fluid media to targeted tissue prior to moving the distal tip over the targeted tissue.
Carava teaches a related skin suction device (Fig. 1A) wherein the method of operation applies a fluid media to targeted tissue (fluid such as a lubricant or an essential oil, see the second sentence of [0041], the last sentence of [0041], and the first sentence of [0027]) prior to applying the distal tip (receptacle 60, Fig. 3A, Fig. 3C) over the targeted tissue (see the second sentence of [0041] and the last sentence of [0041], the fluid(s) are applied prior to applying the suction device to the skin). This provides an expected result of nourishing the skin and facilitating translation of the applicator over the surface of the skin (see the first sentence of [0034]) and applying the fluid media beforehand allows these benefits to be experienced throughout the entire massage/suctioning method.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Ignon method to include a fluid media such as an essential oil or lubricant dispensed to the target tissue prior to moving the distal tip over the targeted tissue as taught by Carava because the fluid media provides an expected result of nourishing the skin and facilitating translation of the applicator over the surface of the skin (see the first sentence of [0034]) and applying the fluid media beforehand allows these benefits to be experienced throughout the entire massage/suctioning method.
Regarding claim 41, the modified Ignon/Carava method discloses wherein the fluid media (lubricant or essential oil of Carava) is applied to the targeted tissue through at least one outlet (dispenser 68, Fig. 3C of Carava) in the distal tip of the applicator (the dispenser 68 is part of the distal tip 60 as seen in Fig. 3C of Carava).
Regarding claim 42, the modified Ignon/Carava method discloses wherein the negative pressure causes the fluid media (lubricant/essential oil) to be absorbed into the tissue of the subject (suction is applied to the targeted tissue after the fluid media has been applied to the targeted tissue, and thus the same method steps are performed as recited in the claim and would perform substantially the same. Furthermore, the Ignon method has abraded the skin to some degree and the suction draws the abraded skin towards the rollerball 624 and forms a seal between the tip and the skin tissue which facilitates delivery of the fluid media to the targeted tissue for absorbing, see the last sentence of [0060] of Ignon and the second and third sentences of [0066] of Ignon).
Regarding claim 43, the modified Ignon/Carava method discloses wherein the distal tip (620, Fig. 6A of Ignon) has an abrasive portion (see the last two sentences of [0065], any embodiment can include a peripheral lip configured to at least partially abrade the skin) and wherein moving the distal tip over the targeted tissue abrades tissue (see the last sentence of [0065] of Ignon).
Claims 44 and 55-56 are rejected under 35 U.S.C. 103 as being unpatentable over Ignon et al. (2016/0256671) in view of Jablow (2020/0179220).
Regarding claim 44, Ignon is silent regarding activating at least one LED in the applicator thereby applying light energy to the targeted tissue to cause stimulation of the targeted tissue.
Jablow teaches a related vacuum suction device (Fig. 1R) for cosmetic uses which includes at least one LED (light source 131 with plurality of LEDs 133, Figs. 1R-1S) in the applicator (131/133 are located in the distal tip of the applicator, see Fig. 1S and the first sentence of [0079]) and adapted to apply light energy to the targeted tissue to cause stimulation of the targeted tissue (light is directed at the skin when the distal aperture 155 is placed in contact with the skin, see the first sentence of [0079], and the light provides stimulation to provide therapeutic effects such as fast relief, healing, treatment of joint and muscle pain, accelerating activity in cellular mitochondria, improve blood flow, tighten the skin and improve skin texture and tone, see the last 25 lines of [0097]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ignon to include a plurality of LEDs in the applicator that apply light energy to cause stimulation of the targeted tissue as taught by Jablow because this light therapy will provide a variety of therapeutic benefits such as fast relief, healing, treatment of joint and muscle pain, accelerating activity in cellular mitochondria, improve blood flow, tighten the skin and improve skin texture and tone (see the last 25 lines of [0097] of Jablow).
Regarding claim 55, Ignon discloses providing one or more rollers (624, Fig. 6A; 824, Fig. 8) with a diameter of approximately 0.25 to 2 inches (see the penultimate sentence of [0091]) and thus the surface area of the distal tip (the area of 827, Fig. 8) would likely be at least 25 mm2, but Ignon does not specifically state such a dimension.
Jablow teaches a related vacuum suction device (Fig. 1B, Fig. 2A-2E) for cosmetic uses wherein the diameter between the suction perimeter (222, Fig. 2D) is from about 5 mm to 20 mm (0.5 to 2 cm, see the last sentence of [0087]) and this range encompasses areas greater than 25 mm2 between the perimeter (i.e., the 20 mm diameter would have a cross-sectional area of approximately 314 mm2), and this size is suitable for providing suction therapy to the face (see Figs. 8-9D).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the surface area of the distal tip of Ignon to be greater than 25 mm2 since Jablow teaches that these sizes are suitable for using on the face, and since such a modification would have involved a mere change in the size of a component to provide an expected result of adjusting for the part of the body being treated. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 56, Ignon is silent regarding at least one LED in the applicator body adapted to apply light energy to the targeted tissue to cause stimulation of the targeted tissue.
Jablow teaches a related vacuum suction device (Fig. 1R) for cosmetic uses which includes at least one LED (light source 131 with plurality of LEDs 133, Figs. 1R-1S) in the applicator body (131/133 are located in the distal tip of the applicator body, see Fig. 1S and the first sentence of [0079]) and adapted to apply light energy to the targeted tissue to cause stimulation of the targeted tissue (light is directed at the skin when the distal aperture 155 is placed in contact with the skin, see the first sentence of [0079], and the light provides stimulation to provide therapeutic effects such as fast relief, healing, treatment of joint and muscle pain, accelerating activity in cellular mitochondria, improve blood flow, tighten the skin and improve skin texture and tone, see the last 25 lines of [0097]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the applicator body of Ignon to include a plurality of LEDs configured to cause stimulation of the targeted tissue as taught by Jablow because this light therapy will provide a variety of therapeutic benefits such as fast relief, healing, treatment of joint and muscle pain, accelerating activity in cellular mitochondria, improve blood flow, tighten the skin and improve skin texture and tone (see the last 25 lines of [0097] of Jablow).
Claims 46 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Ignon et al. (2016/0256671) in view of Shadduck (2002/0016601).
Regarding claim 46, Ignon discloses moving the distal tip (620) across the skin (see the last ten lines of [0060] and the last two sentences of [0079]) but is silent regarding the perimeter portion comprising a lubricious material.
Shadduck teaches a related suction device for skin tissue (Fig 2A, Figs. 9-10) including a distal tip (working end 20, Fig. 9) having a perimeter portion (perimeter member 180, Fig. 9) comprising a lubricious material (“perimeter member 180 of a lubricious material such as Teflon” see the first sentence of [0058]). The skin interface still may have abrasive material (see the second sentence of [0058]) and apply suction, but the lubricious material allows the distal tip to more easily glide over the patient’s skin (see the last sentence of [0058]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the perimeter portion of Ignon to include a lubricious material such as Teflon because this will make it easier for the user to glide the suctioning device over the patient’s skin.
Regarding claim 49, Ignon is silent regarding a surface of the perimeter portion has a non-planar configuration.
However, it would have bene obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the perimeter portion to be non-planar to better conform to different parts of the body, since this is nothing more than one of numerous shapes or configurations a person having ordinary skill in the art would find obvious for the purpose of providing a perimeter portion to form a seal on skin. See MPEP 2144.04(IV)(B).
Furthermore, Shadduck teaches a related suction device for skin tissue (Fig. 2A, Fig. 10B) wherein a surface of the perimeter portion (perimeter 62 with recessed structure 148a, Fig. 10B) has a non-planar configuration (see Fig. 10B, the surface 62 is curved and recess 148a is non-planar) configured to conform to the skin surface as it is translated across a skin treatment site (see [0021] and Fig. 11). By suctioning skin into the recessed structure(s) (148a, Fig. 10B), the device is able to optimally cause a negative pressure condition in subsurface layers in the body in an atraumatic manner and cause and enhance neocollagenesis (see the last sentence of [0059]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the perimeter portion to be non-planar such as having a curved perimeter edge and at least one recessed portion as taught by Shadduck because the curved edge is configured to conform to the skin surface as it is translated across the tissue and the recessed portion(s) would optimally cause a negative pressure condition in subsurface layers in the body in an atraumatic manner and cause and enhance neocollagenesis (see the last sentence of [0059] of Shadduck).
Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Ignon et al. (2016/0256671) in view of Tudico (2010/0010401).
Regarding claim 51, Ignon is silent regarding the at least one aspiration channel is at least partly in at least one of the plurality of rolling members.
Tudico teaches a related suction device for treating skin tissue (Fig. 1) with a plurality of rollers (two parallel rollers 20, 20, Fig. 2; see the first sentence of [0032]) with an aspiration channel at least partly formed in at least one of the plurality of rolling members (“at least one of the rollers is hollow and delimits transverse aspiration passages (64)” see Fig. 4 and the second sentence of the Abstract). This allows a reliable and effective skin suction to be applied without needing excessive vacuum levels (see the second sentence of the abstract and see the last eight lines of [0073]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of rolling members of Ignon to utilize a pair of parallel rollers wherein at least one of the rollers is hollow to form an aspiration channel in the roller as taught by Tudico because this will allow the rollers to reliably and effectively grip the skin through suction, without requiring excessive vacuum levels. 
Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Ignon et al. (2016/0256671) in view of Shadduck (6,641,591).
Regarding claim 57, Ignon is silent regarding the distal tip is formed of a transparent material.
Shadduck teaches a related skin suction treatment device (Figs. 2-4) wherein the distal tip (working end 20, Figs. 2-4) is formed of a transparent material (“suitable material, such as a transparent medical grade plastic” see col. 4, lines 17-21) to assist the operator to see the targeted tissue treatment area (col. 4, lines 17-21).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the distal tip of Ignon to be formed of a transparent material as taught by Shadduck to assist the operator to see the targeted tissue treatment area (col. 4, lines 17-21 of Shadduck).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Swanson (2,574,601) discloses a suction therapy device with a plurality of rollers. Rosario et al. (2016/0051436) discloses a suction device for skin that also dispenses a fluid. Ella et al. (2004/0260210, 2004/0260209, and 2007/0027411) discloses a related suction device for skin that includes a plurality of rollers and a light therapy. George et al. (2019/0029917) discloses a related suctioning device for lip-enhancement. Nakanishi (2018/0161233) discloses a related suctioning device with a plurality of rollers. Piana et al. (2005/0119594) discloses a related suctioning device with a plurality of rollers. Lee (2016/0324295) discloses a related cosmetic applicator with a plurality of rollers and a vacuum generator. Shadduck (2001/0037118) discloses a related skin suction device. Rosenberg (2012/0150079) discloses a related skin suctioning device with at least one roller to facilitate back and forth motion across the skin. Aghion (2008/0221504) discloses a related skin suction device with rollers and light therapy. Luzon et al. (2013/0110014) discloses a related suction device for lip plumping. Moreno et al. (2016/0128605) discloses a related suction device with a plurality of rollers. Shadduck (2017/0056636) discloses a related suction device for skin with an LED light source. Ignon et al. (2017/0224972) discloses a related suction device with rollerball(s) and it is stated to be for lip repair/plumping. Muller (6,585,667) discloses a related suction massage device with a plurality of rollers. Bernabei (6,743,215) discloses a related roller device for skin absorption with a liquid dispensing portion. Frajdenrajch (6,090,055) discloses a related suction device with a plurality of rollers. Ignon et al. (8,814,836 and 8,048,089) discloses a related skin treatment device with suction and fluid dispensing. Mueller (6,679,856) discloses a related suction massaging apparatus with a plurality of rollers. Shadduck (6,299,620) discloses a related skin suction device. Bae (7,497,635) discloses a related liquid cosmetic applicator device with a roller and the liquid is dispensed prior to applying the roller. Guitay (4,883,047) discloses a related suction massage device with two parallel rollers. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon-Fri 10:00-6:30 (eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MILLER/           Examiner, Art Unit 3785                                                                                                                                                                                             
/JUSTINE R YU/           Supervisory Patent Examiner, Art Unit 3785